 1   Heather M. Shumaker, Esq. (IN #28340-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: hshumaker@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6
 7   David Streza, Esq. (CSB #209353)
     Vogl Meredith Burke LLP
 8   456 Montgomery Street, 20th Floor
     San Francisco, CA 94104
 9   Telephone: 415-398-0200
     Fax: 415-398-2820
10   E-Mail: dstreza@vmbllp.com
11   Local Counsel for Defendant Trans Union, LLC
12
13                             UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16    JOYCE MALONE,                                         )   CASE NO. 4:18-cv-05975-HSG
                Plaintiff,                                  )
17                                                          )
             vs.                                            )   ORDER GRANTING TRANS
18                                                          )   UNION, LLC’S UNOPPOSED
      EQUIFAX INFORMATION SERVICES, LLC, a                  )   MOTION REQUESTING THAT
19    Georgia limited liability company; TRANS              )   THE COURT ALLOW ALL
      UNION, LLC, a Delaware limited liability              )   PARTIES TO PARTICIPATE IN
20    company; FIRST PREMIER BANK, a foreign                )   THE INITIAL CASE
      corporation; RELIANT FINANCIAL                        )   MANAGEMENT CONFERENCE
21    CORPORATION, a California corporation; and            )   BY TELEPHONE
      PACIFIC CREDIT EXCHANGE, a California                 )
22    corporation;                                          )
                    Defendants.                             )   Date: January 15, 2019
23                                                          )   Time: 2:00 p.m.
                                                            )   Courtroom 2, 4th Floor
24
25          This cause is before the Court on Trans Union, LLC’s (Trans Union”) Unopposed Motion
26   Requesting That The Court Allow All Parties To Participate In The Initial Case Management
27
28
     ORDER GRANTING TRANS UNION, LLC’S UNOPPOSED MOTION REQUESTING THAT THE
     COURT ALLOW ALL PARTIES TO PARTICIPATE IN THE INITIAL CASE MANAGEMENT
     CONFERENCE BY TELEPHONE– 4:18-CV-05975-HSG
                                              Page 1 of 2
 1   Conference By Telephone (the “Motion”). The Court, being duly advised, finds cause to allow
 2   such participation and hereby GRANTS said Motion.
 3
            IT IS HEREBY ORDERED that the all Parties are allowed to participate in the Case
 4
     Management Conference scheduled for January 15, 2019 at 2:00 p.m. (PST), via CourtCall.
 5
     Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
 6
     appearance.
 7
 8
            IT IS SO ORDERED this 4th day of January, 2019.
 9
10
11
                                        _____________________________________________
12                                      Judge, U.S. District Court Northern District of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING TRANS UNION, LLC’S UNOPPOSED MOTION REQUESTING THAT THE
     COURT ALLOW ALL PARTIES TO PARTICIPATE IN THE INITIAL CASE MANAGEMENT
     CONFERENCE BY TELEPHONE– 4:18-CV-05975-HSG
                                               Page 2 of 2
